NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 2-4, 6, 8-11 and 19-23 are allowed.
Claim 6 is allowed because the prior art of record does not disclose nor render obvious wherein the charge pump circuit comprises: a first capacitor having first and second plates, the first plate connected to an input from a first side of the secondary winding of the transformer; and a diode connected between the second side of secondary winding of the transformer and a second plate of the first capacitor, wherein a connection is provided from the second plate of the first capacitor through a third diode to the internal power rail as cited with the rest of the claimed limitations.
Claims 8-9 and 19-21 are allowed based on the dependency from claim 6.
Claim 10 is allowed because the prior art of record does not disclose nor render obvious wherein the self-biased flip flop comprises first and second switches, each switch being connected to respective first and second capacitors for holding the polarity of the last received pulse, wherein a first diode is connected between a negative pulse detector circuit and the first switch, and wherein a second diode is connected between the secondary winding and the second switch as cited with the rest of the claimed limitations.
Claims 2-4 are allowed based on the dependency from claim 10.
Claim 11 is allowed because the prior art of record does not disclose nor render obvious wherein the first and second switches of the self-biased flip flop are MOSFETs and the drain of the first MOSFET switch is connected to the gate of the second switch and wherein the drain of the second MOSFET switch is connected to the gate of the first MOSFET switch, and wherein 
Claim 22 is allowed because the prior art of record does not disclose nor render obvious wherein the switching circuit comprises control circuit is configured to operate in a fourth mode in which one or more pulses of the first polarity are presented as trickle pulses, where the voltage of trickle pulses are less than those of drive pulses as cited with the rest of the claimed limitations.
Claim 23 is allowed based on the dependency from claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842